 


109 HR 1375 IH: To award a congressional gold medal to Michael Ellis DeBakey, M.D.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1375 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Culberson (for himself, Mr. Al Green of Texas, Mrs. Biggert, Mr. Brady of Texas, Mr. Burgess, Mr. Cuellar, Mr. Franks of Arizona, Mr. Gohmert, Mr. Gonzalez, Mr. Gene Green of Texas, Mr. Hall, Mr. Hoyer, Ms. Eddie Bernice Johnson of Texas, Mr. Daniel E. Lungren of California, Mr. McCaul of Texas, Mr. Neugebauer, Mr. Poe, Ms. Schakowsky, Mr. Sessions, and Mr. Thornberry) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To award a congressional gold medal to Michael Ellis DeBakey, M.D. 
 
 
1.FindingsThe Congress makes the following findings:
(1)Michael Ellis DeBakey, M.D. was born on September 7, 1908 in Lake Charles, Louisiana, to Shaker and Raheeja DeBakey.
(2)Dr. DeBakey, at the age of 23 and still a medical student, reported a major invention, a roller pump for blood transfusions, which later became a major component of the heart-lung machine used in the first successful open-heart operation.
(3)Even though Dr. DeBakey had already achieved a national reputation as an authority on vascular disease and had a promising career as a surgeon and teacher, he volunteered for military service during World War II, joining the Surgeon General’s staff and rising to the rank of Colonel and Chief of the Surgical Consultants Division.
(4)As a result of this first-hand knowledge of military service, Dr. DeBakey made numerous recommendations for the proper staged management of war wounds, which led to the development of mobile army surgical hospitals or MASH units and earned Dr. DeBakey the Legion of Merit in 1945.
(5)After the war, Dr. DeBakey proposed the systematic medical follow-up of veterans and recommended the creation of specialized medical centers in different areas of the United States to treat wounded military personnel returning from war and from this recommendation evolved the Veterans Affairs Medical Center System and the establishment of the Commission on Veterans Medical Problems of the National Research Council.
(6)In 1948, Dr. DeBakey joined the Baylor University College of Medicine, where he developed the first surgical residency program in the City of Houston, and today, guided by Dr. DeBakey’s vision, the College is one of the most respected health science centers in the Nation.
(7)In 1953, Dr. DeBakey performed the first successful procedures to treat patients who suffered aneurysms leading to severe strokes, and he later developed a series of innovative surgical techniques for the treatment of aneurysms enabling thousands of lives to be saved in the years ahead.
(8)In 1964, Dr. DeBakey triggered the most explosive era in modern cardiac surgery, when he performed the first successful coronary bypass, once again paving the way for surgeons world-wide to offer hope to thousands of patients who might otherwise succumb to heart disease.
(9)Two years later, Dr. DeBakey made medical history again, when he was the first to successfully use a partial artificial heart to solve the problems of a patient who could not be weaned from a heart-lung machine following open-heart surgery.
(10)In 1968, Dr. DeBakey supervised the first successful multi-organ transplant, in which a heart, both kidneys, and lung were transplanted from a single donor into 4 separate recipients.
(11)In 1964, President Lyndon B. Johnson appointed Dr. DeBakey to the position of Chairman of the President’s Commission on Heart Disease, Cancer and Stroke, leading to the creation of Regional Medical Programs established to encourage and assist in the establishment of regional cooperative arrangements among medical schools, research institutions, and hospitals, for research and training..
(12)In the mid-1960’s, Dr. DeBakey pioneered the field of telemedicine with the first demonstration of open-heart surgery to be transmitted overseas by satellite.
(13)In 1969, Dr. DeBakey was elected the first President of Baylor College of Medicine.
(14)In 1969, President Lyndon B. Johnson bestowed on Dr. DeBakey the Presidential Medal of Freedom with Distinction, and in 1985, President Ronald Reagan conferred on him the National Medal of Science.
(15)Working with NASA engineers, he refined existing technology to create the DeBakey Ventricular Assist Device, one-tenth the size of current versions, which may eliminate the need for heart transplantation in some patients.
2.Congressional gold medal
(a)Presentation authorizedThe Speaker of the House of Representatives and the President Pro Tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design, to Michael Ellis DeBakey, M.D., in recognition of his many outstanding contributions to the Nation.
(b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary.
3.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 2 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
4.Status of medals
(a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
5.Authority to use fund amounts; proceeds of sale
(a)Authority to use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund such amounts as may be necessary to pay for the costs of the medals struck pursuant to this Act.
(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals authorized under section 3 shall be deposited into the United States Mint Public Enterprise Fund. 
 
